                                          Case 4:20-cv-06250-JST Document 39 Filed 09/14/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIMOTHY MILLER,                                   Case No. 20-cv-06250-MMC
                                                       Plaintiff,
                                  8
                                                                                           ORDER DENYING AS MOOT
                                                 v.                                        DEFENDANTS' MOTIONS TO
                                  9
                                                                                           DISMISS
                                  10     C R BARD INC, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 3, 2020, plaintiff Timothy Miller ("Miller"), along with nine other plaintiffs,

                                  14   filed a complaint in Texas state court, which complaint subsequently was removed to the

                                  15   Northern District of Texas. By order filed August 31, 2020, the Northern District of Texas

                                  16   granted plaintiffs' "Motion to Sever and Transfer Venue of Out-of-State Plaintiffs' Cases,"

                                  17   and, in so doing, severed Miller's claims and transferred them to the Northern District of

                                  18   California, resulting in the above-titled action.

                                  19          Prior to the transfer of Miller's claims to this District, defendants C.R. Bard, Inc.

                                  20   and Bard Peripheral Vascular, Inc. (collectively, "Bard") had filed a "Motion to Dismiss the

                                  21   Out-of-State Plaintiffs' Claims for Lack of Personal Jurisdiction." As the Northern District

                                  22   of Texas's order granting plaintiffs' motion to sever effectively resolved the issues raised

                                  23   in Bard's motion, said motion to dismiss is hereby DENIED as moot.

                                  24          Additionally, prior to the transfer of Miller's claims, defendant McKesson

                                  25   Corporation ("McKesson") filed a "Motion to Dismiss Without Prejudice Plaintiffs' Claims

                                  26   for Lack of Subject Matter Jurisdiction," whereby McKesson, a citizen of Texas, asserted

                                  27   it had been "fraudulently joined to this action" (see McKesson's Mot. at 1), which action

                                  28   included claims asserted on behalf of Peggy Aguilar, a citizen of Texas. In light of the
                                          Case 4:20-cv-06250-JST Document 39 Filed 09/14/20 Page 2 of 2




                                  1    Northern District of Texas's order granting plaintiffs' motion to sever, however, Peggy

                                  2    Aguilar is not a party to the instant action, and complete diversity of citizenship exists as

                                  3    to the four parties thereto. Accordingly, McKesson's motion to dismiss for lack of subject

                                  4    matter jurisdiction is hereby DENIED as moot.

                                  5           IT IS SO ORDERED.

                                  6

                                  7    Dated: September 14, 2020
                                                                                                MAXINE M. CHESNEY
                                  8                                                             United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
